DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the stack of quasi-3D plasmonic films".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that claim 16 be amended to depend on claim 15 which provides antecedence for the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (NPL Document, Deterministic Nanoassembly of Quasi-Three-Dimensional Plasmonic Nanoarrays with Arbitrary Substrate Materials and Structures).
	In the case of claim 1, Kim teaches a nanoassembly method to form a quasi-3D plasmonic film/assembly (Abstract). The method of Kim comprised providing a donor substrate in the form of a donor Si substrate comprised of periodic nanoarrays of nanopattern features formed on as surface thereof in the form of periodic circular patterns at nanoscales; a sacrificial layer in the form of a sacrificial Ni layer was deposited onto the donor substrate followed by a plasmon film in the form of an Au plasmon film and then a dielectric spacer; the donor substrate having the sacrificial Si layer, the Au plasmon film and dielectric spacer were entirely immersed in a bath of etchant wherein only the sacrificial Ni layer was removed resulting in the remaining layers of the Au plasmon film and dielectric spacer to adhere to the donor Si substrate by weak van der Waals adhesive forces; the dielectric spacer and Au plasmon film were then mechanically separated from the donor substrate by peeling to form a quasi-3D plasmonic film wherein the separated layers had periodic nanoarrays of nano-sized surfaces features as defined by the periodic nanoarrays of nanopatterns features formed on the surface of the donor substrate; and Kim teaches having applied the quasi-3D plasmonic film/plasmonic nanoarrays onto a receiver substrate. (Pages 5797-5798, Results and Discussion – Three-Dimensional Nanoassembly method and Figures 1 and S4)
	As for claims 2 and 3, Kim teaches that the mechanically separating step comprised applying a water soluble tape (WST)/tape material to the top surface of the dielectric spacer followed by peeling the tape thereby causing intact separation of the dielectric spacer and plasmon film from the donor substrate followed by removing the tape from the dielectric spacer to define the quasi-3D plasmonic film/quasi-3D plasmonic nanoarray by placing the tape and attached layers in a quantity of water for a sufficient amount of time for the tape to dissolve leaving the quasi-3D plasmonic nanoarray floating on the surface of the water. (Page 5797, Results and Discussion – Three-Dimensional Nanoassembly method, 2nd Column and Figures 1 and S4).
	As for claims 4-6, Kim teaches that the quasi-3D plasmonic film/nanoarray was applied to the receiver substrate by immersing and anchoring the receiver substrate in the water under the quasi-3D plasmonic film/nanoarray followed by reducing the quantity of water by slow removal or evaporation unit the quasi-3D plasmonic film/nanoarray contacted the surface of the receiver substrate and drying the receiver substrate and quasi-3D plasmonic film/nanoarray to bond the film and substrate together. Kim further teaches that the position of the quasi-3D plasmonic film/nanoarray was adjusted to a proper position while afloat on the water over the receiver substrate and that any misalignment after contact between the film and substrate was corrected by soaking the film and substrate with water such that the film was released from the substrate by surface tension. (Page 5798, Results and Discussion – Three-Dimensional Nanoassembly method, 1st Column and Figure S4)
	As for claim 7, Kim teaches that the donor substrate was a silicon substrate (Page 5797 Figure 1).
	As for claims 8-12, Kim teaches that the plasmon film was comprised of gold/metal and both the plasmon film and sacrificial layer were deposited on the donor substrate by an electron beam evaporator process. Kim further teaches that the dielectric spacer was applied by spin-casting/coating and comprised PMMA or BCB. Furthermore, Kim teaches that the periodic nanoarrays of nano-sized surface features of the quasi-3D plasmonic film/nanoarray were a metal/gold-dielectric composite. (Page 5797, Results and Discussion – Three-Dimensional Nanoassembly method, 1st Column and Figures 1 and S4)
	As for claim 13, Kim teaches that the nano-sized surface features of the periodic nanoarrays of the quasi-3D plasmonic film/nanoarray were nanoposts, nanoholes, nanowire gratings or ring-shaped disks (Page 5800, Applicability to Diverse Types of Quasi-3D Plasmonic Nanoarrays and Figure 3).
	As for claim 14, Kim teaches that the quasi-3D plasmonic film/nanoarray was adhered to the receiver substrate through annealing (Page 5798, Results and Discussion – Three-Dimensional Nanoassembly method, 1st Column and Figure S4).
	As for claim 17, Kim teaches that the receiver substrate was a wafer in the form of a double-side polished Si wafer (Page 5798, 2nd Column 1st Paragraph and Figure 1e).
	In the case of claims 15, 16, 18 and 20, Kim teaches an embodiment wherein two or more quasi-3D plasmonic films/nanoarrays were provided by the taught method and applied/stacked onto the surface of a receiver substrate followed by annealing to adhere the films to each other (Page 5800, Heterogenous Modular Assembly with Controlled Spatial Arrangement and Figure 4).
	As for claim 19, is it rejected for the same reasons as discussed previously in the rejection of claim 4.

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712